Citation Nr: 9926422	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-05 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating from an original claim for 
service connection for left knee traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to April 
1961, and from October 1961 to August 1962.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1994 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein service 
connection for left knee traumatic arthritis was granted and 
assigned a 10 percent disability rating, effective as of 
February 28, 1994, the date of receipt by VA of the veteran's 
claim.  This appeal ensued.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Left knee traumatic arthritis is manifested primarily by 
left knee range of motion from 15 degrees to 86 degrees.  
Neither subluxation, lateral instability nor ankylosis is 
shown.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no greater than 20 
percent, for left knee traumatic arthritis are met.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 1999); 38 C.F.R. Part 
4, §§ 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  He has not 

referenced the presence of any pertinent records that are not 
already associated with his claims folder, and the Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection for left knee traumatic arthritis was 
granted by the Montgomery RO in a November 1994 rating 
decision following review of the pertinent evidence, which 
included the veteran's service medical records and the report 
of a May 1994 VA examination.  The RO found that these 
records showed that the veteran had reinjured a pre-existing 
left knee disability while in service, and that a left knee 
disability was currently manifested.  A 10 percent rating was 
assigned, based on the presence of traumatic arthritis in the 
left knee; the veteran subsequently perfected an appeal with 
regard to the level of disability granted.

The severity of service-connected disorders, to include left 
knee traumatic arthritis, is ascertained by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  Under these criteria, 
the severity of traumatic arthritis is evaluated by rating it 
as analogous to degenerative arthritis, which in turn is 
evaluated based on limitation of motion of the joint in 
question.  Pursuant to the Schedule, the 10 percent rating 
currently in effect contemplates limitation of flexion to 45 
degrees (Diagnostic Code 5260), limitation of extension to 10 
degrees (Diagnostic Code 5261), or disability manifested 
either by recurrent subluxation or lateral instability that 
is productive of slight impairment (Diagnostic Code 5257).  A 
rating greater than the current 10 percent would be warranted 
for flexion limited to 30 degrees (Diagnostic Code 5260), for 
extension limited to 15 degrees (Diagnostic Code 5261), or 
for knee impairment manifested either by recurrent 
subluxation or lateral instability that is productive of 
moderate disability (Diagnostic Code 5257).  In addition, a 
rating greater than 10 percent can be assigned for ankylosis 
of the knee (Diagnostic Code 5256, under which a minimum 30 
percent rating is appropriate for favorable ankylosis).

Although, as noted above, the Schedule stipulates that 
arthritis is evaluated as to limitation of motion, it has 
also been determined by VA, with specific regard to a knee 
disability resulting from arthritis, that the diagnostic 
criteria that pertain to 

knee impairment resulting from recurrent subluxation or 
lateral instability are also for application.  In addition, 
it has been determined that these ratings are not necessarily 
exclusive; rather, a rating assigned for disability resulting 
from recurrent subluxation or lateral instability is to be 
added to any rating appropriate for limitation of knee 
motion.  See 38 C.F.R. § 4.14 (1998); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In the instant case, in order 
to ascertain whether a rating greater than 10 percent is 
appropriate, it must also be noted that noncompensable 
evaluations are to be assigned for recurrent subluxation or 
lateral instability that is productive of less than slight 
impairment (Diagnostic Code 5257), for flexion limited to 60 
degrees (Diagnostic Code 5260), and for extension limited to 
5 degrees (Diagnostic Code 5261).  

The report of the most recent clinical examination of the 
veteran's left knee, which is the report of the VA 
examination conducted for rating purposes in October 1997, 
shows that left knee flexion was accomplished to 86 degrees 
(as compared to full or normal flexion of 140 degrees; see 
38 C.F.R. § 4.71, Plate II (1998)), while extension was 
accomplished to "-15 " degrees (that is, lacking 15 degrees 
of full knee extension; extension to 0 (zero) degrees is 
deemed to constitute full or normal extension.  See 38 C.F.R. 
§ 4.71, Plate II (1998).)  Under the criteria set forth at 
Diagnostic Code 5260, the degree of flexion exhibited by the 
veteran warrants assignment of a noncompensable evaluation.  
However, under Diagnostic Code 5261, the degree of extension 
exhibited by the veteran is to be assigned a 20 percent 
disability rating.  The Board accordingly finds that a 20 
percent rating is appropriate for limitation of left knee 
motion.

The Board also finds, however, that a rating greater than 20 
percent is not appropriate for left knee limitation of 
motion.  Under Diagnostic Code 5261, which provides the basis 
for the assignment of a 20 percent rating, a rating greater 
than 20 percent is warranted when extension is limited to 20 
degrees.  As noted above, the report of the most recent 
examination, dated in October 1997, shows that left knee 
extension was limited to 15 degrees.  In the absence of 
evidence showing that extension of the veteran's left knee is 
limited by more than 15 degrees, the Board must find that a 
rating in excess of 20 percent for left knee limitation of 
motion 

cannot be assigned.  In addition, in the absence of evidence 
showing that the left knee is ankylosed (despite the 
reference on the October 1997 examination report that 
ankylosis was present, a statement that is contradicted by 
the fact that movement of the knee was accomplished from 15 
degrees to 86 degrees), a rating greater than 20 percent 
cannot be assigned under Diagnostic Code 5256.

Moreover, the evidence does not demonstrate that additional 
compensation can be assigned for recurrent subluxation or 
lateral instability, pursuant to Diagnostic Code 5257.  The 
report of the October 1997 VA examination specifically 
indicates that there was no left knee subluxation, lateral 
instability, locking or effusion.  The report of a previous 
VA examination, conducted in May 1994, sets forth similar 
findings.  The Board must therefore conclude that impairment 
resulting from recurrent subluxation or lateral instability 
is less than slight, and that no compensation is appropriate 
for such impairment under Diagnostic Code 5257; see 38 C.F.R. 
§ 4.31 (1998). 

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals has also held that evaluations of 
orthopedic disability require consideration of functional 
impairment; see DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. §§ 4.40 and 4.45 (1998).  In the instant case, 
the October 1997 examination report shows that left knee 
motion was limited due to pain, and that this impeded the 
veteran's ability to function normally; in particular, the 
examiner noted that the veteran has "pain which weakens the 
movement and excess fatigability and incoordination.  There 
is likely to be additional range of motion loss during flare-
ups with weakened movement....There is functional loss due to 
pain."  

Functional impairment, however, must be supported by the 
presence of adequate pathology; see 38 C.F.R. § 4.40 (1998).  
In this regard, the Board finds that the 20 percent rating 
awarded herein sufficiently reflects the impairment, to 
include functional impairment, caused by the veteran's left 
knee traumatic arthritis.  It must be reiterated that, under 
the Schedule, only his left knee extension is productive of 

impairment that would warrant assignment of any compensation; 
under Diagnostic Code 5257 (recurrent subluxation or lateral 
instability) and Diagnostic Code 5260 (limitation of 
flexion), the impairment shown in October 1997 would be 
noncompensable.  It can concomitantly be concluded that the 
noncompensable nature of the veteran's left knee impairment, 
apart from the impaired extension, reflects the absence of 
adequate pathology that would warrant the award of a rating 
greater than 20 percent.

In brief, the evidence demonstrates that a 20 percent rating 
for left knee traumatic arthritis is appropriate.  The 
evidence also demonstrates, however, by a preponderance 
thereof, that the criteria for a rating greater than 20 
percent are not satisfied.


ORDER

An increased rating for left knee traumatic arthritis is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

